Title: From James Madison to Richard Lee, Jr., 3 November 1807
From: Madison, James
To: Lee, Richard, Jr.



Sir.
Department of State, Novr. 3d. 1807.

Mr. Erskine having requested the interference of the Executive towards obtaining such aids as may be necessary in an attempt about to be renewed for getting afloat the Schooner Zenobia run aground to the Southard of Cape Henry, the President considers the nature of the case as entitled to the indulgence.  You will therefore please to let it be known to such persons as may be willing to afford their assistance for the purpose that they are under no restraint from so doing; care being taken at the same time, in no other respect to deviate from the injunctions of the proclamation of July last.  Capt. Decatur is also authorised to furnish such aids in the case as he may deem advisable.  I am &c.

James Madison.

